The opinion of the Court was delivered by
Bermudez, C. J.
The plaintiff sues in his official capacity, to have a State warrant, dated April 22d, 1872, No. 1901, payable to H. S. Me-*241Comb and duly endorsed by him, for $6430 43, recognized as a valid-and binding obligation of tlie State, issued in strict conformity to lhw and not in violation of tlie Constitution of tlie State, or of tlie United States, and for a valid consideration, and as'such funded by the defendant board.
After issue joined by the State, the case was tried contradictorily with the Attorney General, and, on satisfactory evidence, it was decided in favor of plaintiff. ' •
Under the requirements of the Act of 1875, No. 11, Sec. 1, which forbids the board from issuing State bonds, in lieu of outstanding questioned or questionable obligations of the State, previously issued, unless the legality or validity of the same has been first declared by the Supreme Court of the State, by final decree — the plaintiff appeals from the judgment in his favor.
The evidence shows, that the warrant was issued on deposit with the' State Auditor, of a certificate of the chief of the State Engineers for work done on a public levee and paid for by the railroad company of which McComb was at the time president.
Provision was made for the payment of such warrants by Act 22 of 1872, and registry of it is to be found in the books of the State Auditor, as a State obligation. > ■
The State has in no way, impugned the integrity and binding effect of the warrant in question either below, or here. • An inspection of the record does not enable us to discover any grounded objection to the funding asked. ...
Considering- that the wartant was issued for a valid. consideration; that the State is liable for it and that the plaintiff is entitled to have it funded, we so declare. V. 33 Ann. 124; 37 Ann. 176; 40 Ann. 379.
Judgment affirmed.